Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 25, 2022 has been entered.  Claims 1, 3, 8, 21, 23, 38-39 have been amended.  Currently, claims 1-40 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 11, filed January 25, 2022, with respect to the rejection(s) of claim(s) 1-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bechtel et al. (US PG Pub 2014/0200486).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-13, 15-16, 20-22, 27-36, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugla et al. (US PG Pub 2016/0228050) in view of Bechtel et al. (US PG Pub 2014/0200486).
Regarding claims 1, 3, 7, 13, 21, 32, 38, Sugla et al. discloses a pressure ulcer monitoring system and method comprising: a sensor device (“ISU”) that is configured to measure a pressure at a selected tissue surface location on a patient (“One key function of the ISUs 101 is to measure the pressure at the body part to which they are applied and communicate it to the Central Server 104” [0044]), the sensor device being attachable to the tissue surface location (“ISUs 101 attached to the patient on that bed, all the ISUs 101 associated with the patient 106, their functionalities and location on the patient's 106 body” [0052]) and having a battery 301, a control circuit 303, and a wireless transmitter 304 (fig. 6); a memory that stores patient specific data for one or more patient variables including a location value defined by the selected tissue surface location of the pressure sensor on the tissue surface location of the patient ([0052], “The Association Module 208 is responsible for generating and maintaining relationship tables between system elements involved in the care of a patient 106. This includes the ID of the bed assigned to the patient, the ID of the CU 102 that communicates with ISUs 101 attached to the patient on that bed, all the ISUs 101 associated with the patient 106, their functionalities and location on the patient's 106 body.” [0055], [0091]) and medical history data of the patient ([0053]); and a data processor that receives pressure data from the pressure sensor, the data processor being configured to compute an accumulated pressure value during one or more time periods at the tissue surface location of the sensor device on the patient (“cumulative duration & magnitude of pressure” [0055]) and, based on the computed accumulated pressure value, and the location of the sensor device on the patient that, in combination, define a patient-specific pressure ulcer diagnostic function (“exceeded specified thresholds”) such that the data processor computes a value of the pressure ulcer diagnostic function for the patient ([0042]; (“determine if the cumulative duration & magnitude of pressure reported by ISU 101, mapped to a specific body part of the patient 106 has exceeded specified thresholds” [0055]).  Sugla et al. does not expressly disclose the medical history data of the patient includes body mass data; and the pressure ulcer diagnostic function for the patient is computed using at least the accumulated pressure value, the patient specific data including the stored body mass data, and the stored location value.  Bechtel et al. teaches a similar ulcer monitoring device, where a pressure ulcer diagnostic function for a patient (“pressure threshold”) is computed using accumulated pressure value ([0050]), patient specific data (“Selection of a suitable threshold value may be patient-independent, e.g. a value considered potentially harmful for most patients, or patient-specific, e.g. a value determined with consideration to a given patient's degree of neuropathy, weight, tissue perfusion, tissue oxygen saturation, physical abnormalities, or other characteristics.” [0051]) including body mass data (“BMI” [0020]), and the location value defined by the selected tissue surface (“In some embodiments of the present invention, a threshold value may be less than 10 psi/sec, such as when a specific site or wound is being monitored.” [0051]; “Pressure sensors and other sensors can cover the inner surface of the shoe or sock or may be located at specific sites, such as sites with a predetermined risk of injury, joints, or other prominences. Such sites can be identified by preliminary evaluation as previously described or in any other manner.” [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. to include patient specific data such as body mass data into the computation of the patient-specific pressure ulcer diagnostic function as taught by Bechtel et al. given that it is an important factor to consider during the monitoring of ulcer development (“a patient's statistical likelihood of ulceration can be calculated based on his or her age, gender, weight, BMI, and other existing medical conditions, in possible conjunction with his or her degree of neuropathy” [0020]).
Regarding claims 8-9, 27-29, Sugla et al. discloses the monitoring system comprises a comfortable patch having a uniform thickness (“0.5 mm to 1.0 mm” [0084]), the patch being attachable to a location on the patient ([0074]), the patch including the sensor device, the data processor, the wireless transmitter (fig. 6) and an adhesive 424 that attaches the patch to the tissue surface location ([0086]).
Regarding claims 10-11, 30-31, Sugla et al. discloses a second sensor device including a second pressure sensor that measures pressure at a second tissue surface of the patient ([0044]); wherein the first sensor device and the second sensor device are communicatively coupled to a computing device of a mobile communications device (fig. 2).
Regarding claims 12, 33-34, Sugla et al. does not expressly disclose the pressure sensor comprises an array of pressure-sensitive areas.  Bechtel et al. teaches it is known in the art to use a pressure sensor that comprises an array of pressure sensitive areas, including capacitive sensors ([0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. to incorporate a capacitive pressure sensor with an array of pressure-sensitive areas as taught by Bechtel et al. in order to increase the amount of pressure sensors in a limited area, thereby increasing sensitivity of measurement.
Regarding claim 15, 35, Sugla et al. discloses the sensor device further comprises a moisture sensor ([0117]).
Regarding claim 16, 36, Sugla et al. discloses the sensor device further comprises a temperature sensor ([0065]).
Regarding claim 20, Sugla et al. discloses the sensor device has a surface area that is configured with a selected radius of curvature in at least one direction such that the sensor device conforms to a specific surface area of the patient (fig. 8; “ISU 101 which needs to be flexible enough to conform to the shape of the body part” [0074]).
Regarding claim 22, Sugla et al. discloses attaching a first conformable patch at the tissue surface location on the patient ([0074]), the patch comprising the sensor device and a flexible circuit device 402 connected to the pressure sensor wherein the flexible circuit device communicates digital sensor data to an external device 304 (fig. 6).
Regarding claim 39,  Sugla et al. discloses attaching a first conformable patch (fig. 8; “ISU 101 which needs to be flexible enough to conform to the shape of the body part” [0074]) at the tissue pressure measurement surface location on the patient (“a table of all the ISUs 101 attached to a patient 106 and their precise location on the patient's body using database 115” [0055]), the patch comprising the sensor device and at least one of a temperature sensor 312, a humidity sensor 309 or a bioimpedance sensor (fig. 6), the patch further comprising a flexible circuit device 402 ([0074-0075]) connected to the sensor device, the flexible circuit device including a wireless transmitter 304 (fig. 6) that transmits digital sensor data.

Claims 2, 4-5, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugla et al. (US PG Pub 2016/0228050) in view of Bechtel et al. (US PG Pub 2014/0200486) as applied to claims 1, 3, 7-13, 15-16, 20-22, 27-36, 38-39 above, and further in view of Wu et al. (US PG Pub 2014/0135657) and Ortega et al. (US Pat 6,287,253).
Regarding claims 2, 4-5, 40, Sugla et al. but does not expressly disclose utilizing a machine learning module that receives the patient specific data from the patient and generates the patient’-specific pressure ulcer diagnostic function, the machine learning module comprises a neural network or a support vector machine.  Wu et al. teaches system for monitoring ulcers using pressure sensors, where a machine learning module such as an artificial neural network system or a support vector machine is utilized with collected data and a plurality of accumulated risk adjustment factors ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. to utilize the machine learning module such as a neural network or a support vector machine as taught by Wu et al. in order to better take into consideration received patient data and other risk adjustment factors when determining a pressure ulcer diagnostic value.  Sugla et al. does not expressly disclose the data processor is mounted on flexible circuit board.  Ortega et al. teaches it is well known in the art for a data processor is mounted on a flexible circuit board within the sensor device (col. 11, lines 50-51.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. and try mounting the data processor on a flexible circuit board as taught by Ortega et al. as it is a well-known substrate option for mounting circuits and such a modification would have been reasonably predictable and such a modification would not alter the operation of the device.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugla et al. (US PG Pub 2016/0228050) in view of Bechtel et al. (US PG Pub 2014/0200486), Wu et al. (US PG Pub 2014/0135657) and Ortega et al. (US Pat 6,287,253) as applied to claims 2, 4-5 and 40 above, and further in view of Kim (US PG Pub 2016/0319330).
Regarding claim 6, Sugla et al. does not expressly disclose the machine learning module comprises a Bayesian network module.  Kim however, teaches that support vector machines, neural networks and Bayesian networks are commonly thought as equivalent models for construction of a patient model ([0155]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. with the incorporation of a Bayesian network as taught by Kim as it appears to be a known equivalent for the purpose of constructing a patient module and would not prevent the invention from operating in its intended purpose.  

Claims 14, 17, 23-26, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugla et al. (US PG Pub 2016/0228050) in view of Bechtel et al. (US PG Pub 2014/0200486) as applied to claims 1, 3, 7-13, 15-16, 20-22, 27-36, 38-39 above, and further in view of Larson et al. (US PG Pub 2011/0263950).
Regarding claim 14, Sugla et al. does not expressly disclose the data processor filters at least one of the pressure data and the patient data to eliminate anomalous data or noise.  Larson et al. teaches detecting patient data and filtering out signals due to other sources ([0068]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. to filter out signals such as noise as taught by Larson et al. in order to better collect the desirable signals for processing.  
Regarding claims 17, 37, Sugla et al. but does not expressly disclose a light source and a light sensor.  Larson et al. teaches a system for detecting pressure ulcers, where a temperature sensor 320 and a moisture sensor 325 are included ([0052]) to detect temperature of the patient ([0067]) and the moisture level of the skin ([0156]), and a near-infrared light source and sensor 1700 are used to analyze TcO2, pH and temperature ([0212]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. to include the claimed sensors as taught by Larson et al. in order to collect more detailed information about the physiology of the patient.  
Regarding claims 23, 25-26, Sugla et al. discloses attaching a first conformable patch at the location on the patient, the first conformable patch comprising the sensor device, and wherein the tissue surface location defines a first location value L1 (“a table of all the ISUs 101 attached to a patient 106 and their precise location on the patient's body using database 115” [0055]; fig. 2); and attaching a second conformable patch at a second tissue surface location relative to the location of the first conformable patch, and wherein the second tissue surface location defines a second location value L2 (“a table of all the ISUs 101 attached to a patient 106 and their precise location on the patient's body using database 115” [0055]; fig. 2) the second conformable patch comprising a flexible circuit device including a wireless transmitter (fig. 6), but does not expressly disclose the flexible circuit device communicatively coupled to the pressure sensor.  Larson et al. teaches positioning sensors on the patient (fig. 12, 18) where a first sensor is a pressure sensor ([0198]) and a second sensor is positioned relative to the location of the first sensor, and comprises a flexible circuit device including a wireless transmitter, the flexible circuit device communicatively coupled to the pressure sensor (fig. 3; “host functionality can largely reside in the sensor itself” [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. to include the second conformable patch including all of the components and the communication protocol as taught by Larson et al. in order to provide multiple sensors that would aid in the detection of signals around a greater surface area of the body to provide a better representation of the risk of developing pressure ulcers.
Regarding claim 24, Sugla et al. does not expressly disclose a distance between patches once attached at respective location is less than 15 cm.  However, Sugla et al. does teach a plurality of areas where the body is susceptible to formation of ulcers and to position a sensor to that area, the locations between the sensors ranging in distance (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the patches to be less than 15cm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and such a distance would not appear to alter the operation of the device and the results of such a change in distance would be reasonably predictable.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugla et al. (US PG Pub 2016/0228050) in view of Bechtel et al. (US PG Pub 2014/0200486) as applied to claims 1, 3, 7-13, 15-16, 20-22, 27-36, 38-39 above, and further in view of Ben Shalom et al. (US PG Pub 2015/0320352).
Regarding claim 18, Sugla et al. does not expressly disclose the sensor is water resistant.  Ben Shalom et al. teaches it is known in the art to make a pressure sensor water resistant to allow minimum discomfort to the subject ([0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugla et al. to try making the pressure sensor water resistant as taught by Ben Shalom et al. to increase the comfortability of the sensor to the patient.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugla et al. (US PG Pub 2016/0228050) in view of Bechtel et al. (US PG Pub 2014/0200486) as applied to claims 1, 3, 7-13, 15-16, 20-22, 27-36, 38-39 above, and further in view of Jacofsky et al. (US PG Pub 2013/0019408).
Regarding claim 19, Sugla et al. does not expressly disclose the sensor device has a surface area of less than 4 cm2 but does teach the total thickness is ultra-thin and designed to fall within a range of about 0.5 mm to 1.0 mm ([0084]) and may be fabricated from MEMS pressure sensor where the thickness is typically in the range of micrometers ([0083]).  Jacofsky et al. teaches the pressure MEMS sensor is 1mm and further teaches that the relatively small size of the MEMS pressure sensor allows easy placement on the user ([0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to select dimensions that were thin and small to have a surface area of less than 4 cm2 as supported by Jacofsky et al. in order to allow easy placement of the sensor on the user, and since such a modification would have involved a mere change in the size of a component and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792